Case 1:13-cv-00151-JPB-JPM Document 643 Filed 10/18/18 Page 1 of 19 PageID #: 19042



                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                    AT CLARKSBURG

   THE KAY COMPANY, LLC,
   WILLIAM CATHER, Trustee
   of Diana Goff Cather Trusts,
   and JAMES E. HAMRIC III,
   and all other persons and
   entities similarly situated,

                        Plaintiffs,

   v.                                                        Case No. 1:13-CV-151
                                                             Honorable John Preston Bailey

   EQT PRODUCTION COMPANY,
   a Pennsylvania corporation;
   et al.
                        Defendants.


                 PLAINTIFFS’ MOTION IN LIMINE TO PROHIBIT
               DEFENDANTS FROM RELYING UPON LEGGETT 2 AS
        OPPOSED TO W.VA.CODE § 22-6-8(e), AS AMENDED BY SENATE BILL 360

          Plaintiffs respectfully submit the following motion in limine to prohibit Defendants from

   relying upon Leggett v. EQT Production Co., 239 W.Va. 264, 274-76, 800 S.E.2d 850, 860-62

   (2017) (Leggett 2), as opposed to W.Va. Code § 22-6-8(e), as amended by Senate Bill 360 which

   became effective on May 31, 2018.

          A review of Defendants’ motions for summary judgment and responses to Plaintiffs’

   motion for summary judgment establishes that Defendants are continuing to rely upon Leggett 2

   as being a controlling precedent in this case as to those 1/8th royalty leases which have been

   converted from flat-rate leases pursuant to W.Va. Code § 22-6-8(e). However, Defendants fail to

   acknowledge that the West Virginia Legislature’s intent concerning W.Va. Code § 22-6-8(e) was

   recently clarified by Senate Bill 360, which amendment was effective on May 31, 2018, in

   response to invitations made by the West Virginia Supreme Court of Appeals in Leggett 2.
Case 1:13-cv-00151-JPB-JPM Document 643 Filed 10/18/18 Page 2 of 19 PageID #: 19043



          Plaintiffs respectfully submit that W.Va. Code § 22-6-8(e), as amended by Senate Bill

   360, effective on May 31, 2018, applies to this case because, as will be discussed infra,

   amendments which clarify existing law, correct a misunderstanding of the law, or overrule a

   wrongly decided case do not violate the general rule against retroactive application of a statute.

   Moreover, even if applying the amended statute to this case could reasonably be construed as

   involving a retroactive application, such application would not be prohibited because the

   Contract Clauses of the United States and West Virginia Constitutions would not be violated by

   such amendment. Additionally, in this regard, the Legislature has noted in W.Va. Code § 22-6-

   8(a)(4) its intent that its public policy be applied to the fullest extent constitutionally permitted

   by the Contract Clauses. Obviously, a need to mention the Contract Clauses only arises when a

   retroactive application is sought.

              Relevant Procedural History of Leggett 1, Leggett 2, and Senate Bill 360

          On February 10, 2016, the United States District Court for the Northern District of West

   Virginia issued an Order (ECF Doc. No. 187) certifying questions of law to the West Virginia

   Supreme Court of Appeals in the case of Leggett, et al. v. EQT Production Company, et al., Civil

   Action No. 1:13CV4 (S.D.W.Va.) (Stamp, J.). Certified Question No. 1 provided:

                  Does Tawney v. Columbia Natural Resources, L.L.C., 219 W. Va. 266, 633
          S.E.2d 22 (2006), which was decided after the enactment of West Virginia Code §
          22-6-8, have any effect upon the Court’s decision as to whether a lessee of a flat-
          rate lease, converted pursuant to West Virginia Code § 22-6-8, may deduct post-
          production expenses from his lessor’s royalty, particularly with respect to the
          language of “1/8 at the wellhead” found in West Virginia Code § 22-6-8(e)?
   (ECF Doc. No. 187, at 4.)
          In its initial opinion addressing Certified Question 1, after discussing its prior precedents,

   the relevant statutory language, and the applicable rules of statutory construction, the West




                                                    2
Case 1:13-cv-00151-JPB-JPM Document 643 Filed 10/18/18 Page 3 of 19 PageID #: 19044



   Virginia Supreme Court of Appeals, in a 3-2 majority opinion authored by Justice Benjamin,

   held:

           Through our discussion, we have demonstrated that Tawney and our earlier
           precedents, particularly Wellman, indeed inform the analysis of the issue, but the
           question as formulated, we believe, imprecisely addresses the particular dispute
           between the parties.

                  We therefore reformulate the question, in accordance with the discretion
           afforded us by West Virginia Code § 51-1A-4, as follows:

           Whenever the lessee-owner of a working interest in an oil or gas well must
           comply with West Virginia Code § 22-6-8(e) by tendering to the lessor-owner
           of the oil or gas in place a royalty not less than one-eighth of the total amount
           paid to or received by or allowed to the lessee, does the statute require in
           addition that the lessee not deduct from that amount any expenses that have
           been incurred in gathering, transporting, or treating the oil or gas after it has
           been initially extracted, any sums attributable to a loss or beneficial use of
           volume beyond that initially measured, or any other costs that may be
           characterized as post-production?

           We answer that question in the affirmative.

   Leggett v. EQT Production Co., No. 16-0136, Slip Op. at p. 16 (W.Va. Nov. 17, 2016) (Leggett

   I). 1

           The Court set forth the following relevant Syllabus Points:

                   2.        Whenever West Virginia Code § 22-6-8(e) (1994) requires the
           filing of an affidavit as a prerequisite to obtaining an oil or gas drilling or
           reworking permit, the averment in the affidavit that the landowner shall receive a
           royalty of not less than one-eighth of the amount realized by the holder of the
           working interest “at the wellhead” means that the royalty payment is not to
           be diluted by costs and losses incurred downstream from the wellhead before
           a marketable product is rendered.

                   3.     Whenever the lessee-owner of a working interest in an oil or
           gas well must comply with West Virginia Code § 22-6-8(e) by tendering to the
           lessor-owner of the oil or gas in place a royalty not less than one-eighth of the
           total amount paid to or received by or allowed to the lessee, the statute requires
           in addition that the lessee not deduct from that amount any expenses that have

   1
     The Court declined to address a second certified question because it found that it was not properly
   before the Court. Id.

                                                    3
Case 1:13-cv-00151-JPB-JPM Document 643 Filed 10/18/18 Page 4 of 19 PageID #: 19045



           been incurred in gathering, transporting, or treating the oil or gas after it has
           been initially extracted, any sums attributable to a loss or beneficial use of
           volume beyond that initially measured, or any other costs that may be
           characterized as post-production.

   Syl. Pts. 2 & 3, Leggett 1, id.

           In reaching its holdings, the Court also explained that lessees would not be able to reduce

   the royalty owed to lessors through the use of affiliate sales. The Court explained:

                   The remedial application of the flat-rate statute together with the implied
           covenant to market recognized in Wellman and Tawney demand that the
           statutorily mandated one-eighth proportionate royalty paid to the lessor-owners of
           oil and gas interests, here the landowners, remain supremely constant, immune
           from the facile downward manipulation of such a royalty by working interest
           holders, here EQT, and their associates. Accord, W.W. McDonald Land Co. v.
           EQT Prod. Co., 983 F. Supp. 2d 790, 804 (S.D. W. Va. 2014) (“The defendants
           cannot calculate royalties based on a sale between subsidiaries at the wellhead
           when the defendants later sell the gas in the open market at a higher price.
           Otherwise, gas producers could always reduce royalties by spinning off portions
           of their business and making nominal sales at the wellhead.”). In a properly
           functioning royalty system, lessor-owners of oil and gas interests are accurately
           cast as suppliers of raw materials necessary to develop a finished product. For
           such raw materials, such lessor-owners are paid a one-eighth proportionate price
           accounted for as a cost of goods sold. Lessor-owners do not sign on to be the
           lessee’s business partner or a participant in a joint venture with the lessee, and
           they should not be compelled to assume risks or expenses that would typically be
           associated with that sort of role.

   Leggett 1, Slip Op. at p. 15.

           Subsequently, Leggett 1 was withdrawn upon rehearing which was granted following the

   replacement of Justice Benjamin on the Court by Justice Walker as a result of the November

   2016 elections. A majority of the re-constituted Court determined that its decisions in Tawney

   and Wellman were not relevant to a determination of similar issues under W.Va.Code § 22-6-8

   (1994), because different canons of construction exist between contracts and statutes and in its

   opinion the implied covenant to market does not apply to leases converted under the statute.




                                                    4
Case 1:13-cv-00151-JPB-JPM Document 643 Filed 10/18/18 Page 5 of 19 PageID #: 19046



   Leggett v. EQT Production Co., 239 W.Va. 264, 274-76, 800 S.E.2d 850, 860-62 (2017) (Leggett

   2).

           The Court then reformulated Certified Question 1 into two questions and provided its

   answers:


           Are royalty payments pursuant to an oil or gas lease governed by West Virginia
           Code § 22-6-8(e) (1994) subject to pro-rata deduction or allocation of post-
           production expenses by the lessee?
           May an oil or gas lessee utilize the “net-back” or “work-back” method to
           calculate royalties owed to a lessor pursuant to a lease governed by West Virginia
           Code § 22-6-8?
           We answer both of the reformulated questions in the affirmative.

   Leggett 2, 239 W.Va. at 281, 800 S.E.2d at 867.

           The Court then set forth the following Syllabus Point:

                   Royalty payments pursuant to an oil or gas lease governed by West
           Virginia Code § 22-6-8(e) (1994) may be subject to pro-rata deduction or
           allocation of all reasonable post-production expenses actually incurred by the
           lessee. Therefore, an oil or gas lessee may utilize the “net-back” or “work-back”
           method to calculate royalties owed to a lessor pursuant to a lease governed by
           West Virginia Code § 22-6-8(e). The reasonableness of the post-production
           expenses is a question for the fact-finder.

   Syl. Pt. 8, id.

           The Court’s majority, however, ended its opinion recognizing the inconsistencies created

   by its interpretation of § 22-6-8(e) concerning 1/8 royalty leases converted from flat-rate leases

   thereunder versus those 1/8 royalty leases privately negotiated and invited the West Virginia

   Legislature to clarify its intent on the subject.

           Nevertheless, this Court recognizes the inherent tension between holders of leases
           subject to our interpretation of West Virginia Code § 22-6-8 and those freely-
           negotiated leases which remain subject to the holdings of Wellman and Tawney.
           We therefore implore the Legislature to resolve the tensions as it sees fit
           inasmuch as this Court may only act within the confines of our constitutional
           charge.

                                                       5
Case 1:13-cv-00151-JPB-JPM Document 643 Filed 10/18/18 Page 6 of 19 PageID #: 19047




   Leggett 2, 239 W.Va. at 283, 800 S.E.2d at 869 (footnote omitted).

          Similarly, Justice Workman, who had been part of the majority in Leggett 1, but who also

   concurred with the new majority in Leggett 2, also requested that the Legislature clarify its

   intention in her separate concurring opinion:

                   What both the foregoing and the majority’s opinion underscores is the
          necessity of the Legislature to address these policy-laden issues and declare, by
          statute, the will of the State’s citizenry in this regard. . . . Where the Legislature’s
          inaction in the face of such significant changes in the industry leaves this Court to
          intuit its intentions and/or retrofit outdated statutory language to evolving factual
          scenarios, the will of the people is improperly disregarded.

   Leggett 2, 239 W.Va. at 285, 800 S.E.2d at 871.

          In the very next regular legislative session, in January, 2018, Senate Bill 360 was

   introduced in the Senate Committee on Energy, Industry, and Mining with the following note as

   to its purpose: “NOTE: The purpose of this bill is to clarify the royalty owed to a royalty owner

   in               an                 oil                and                 gas                    lease.”

   http://www.wvlegislature.gov/Bill_Status/bills_text.cfm?billdoc=SB360%20INTR.htm&yr=201

   8&sesstype=RS&i=360         The Bill was discussed before the Senate Committee on Energy,

   Industry,      and        Mining          on      January         25,       2018,        http://sg001-

   harmony.sliq.net/00289/Harmony/en/PowerBrowser/PowerBrowserV2/20180127/-1/18767

   and on February 6, 2018, before being approved and voted out to the Senate Judiciary

   Committee before being sent to the full Senate. http://sg001-

   harmony.sliq.net/00289/Harmony/en/PowerBrowser/PowerBrowserV2/20180210/-1/19781. The

   bill was discussed before the Senate Judiciary Committee on February 22, 2018, with its

   discussion beginning at 8:06 pm. http://sg001-

   harmony.sliq.net/00289/Harmony/en/PowerBrowser/PowerBrowserV2/20180224/-1/20850.



                                                     6
Case 1:13-cv-00151-JPB-JPM Document 643 Filed 10/18/18 Page 7 of 19 PageID #: 19048



           While demonstrating a lack of understanding of the scope and limitations of the Contract

   Clause 2 and some confusion as to whether subsection (e) was intended to be prospective or

   retroactive, these discussions clearly support that the intention of the amendment found in Senate

   Bill 360 was to clarify the Legislature’s intention in response to the inconsistencies between

   Leggett 1 and Leggett 2 and the express invitation for legislative clarification set forth in Leggett

   2.

           Senate Bill 360 was adopted, without any substantive changes, by the full Senate and

   House and signed into law by the Governor, becoming effective on May 31, 2018. As amended

   by Senate Bill 360, W.Va. Code § 22-6-8(e) now provides:

                   To avoid the permit prohibition of § 22-6-8(d) of this code, the applicant
           may file with such application an affidavit which certifies that the affiant is
           authorized by the owner of the working interest in the well to state that it shall
           tender to the owner of the oil or gas in place not less than one eighth of the
           gross proceeds, free from any deductions for post-production expenses,
           received at the first point of sale to an unaffiliated third-party purchaser in
           an arm’s length transaction for the oil or gas so extracted, produced or
           marketed before deducting the amount to be paid to or set aside for the
           owner of the oil or gas in place, on all such oil or gas to be extracted,
           produced or marketed from the well. If such affidavit be filed with such
           application, then such application for permit shall be treated as if such lease or
           leases or other continuing contract or contracts comply with the provisions of this
           section.

   W.Va. Code § 22-6-8(e) (2018) (emphases added).
           The clarification achieved by this amendment conclusively demonstrates that the

   Plaintiffs’ position and the holding of the West Virginia Supreme Court of Appeals in Leggett 1

   was and is consistent with the intention of the West Virginia Legislature; thereby, effectively

   overruling Leggett 2. Plaintiffs submit that W.Va. Code § 22-6-8(e), as amended by Senate Bill

   360 and effective on May 31, 2018, applies to this case because, as will be discussed infra,


   2
     As will be discussed in greater detail infra, the constitutional prohibition against enacting laws that
   impair existing contract rights is not absolute.

                                                      7
Case 1:13-cv-00151-JPB-JPM Document 643 Filed 10/18/18 Page 8 of 19 PageID #: 19049



   amendments which clarify existing law, correct a misunderstanding, or overrule a wrongly

   decided case do not violate the general rule against retroactive application of a statute.

                    Statutory Amendments Designed to Clarify Existing Law
                 Do Not Violate the General Rule Against Retroactive Legislation

          The United States Court of Appeals for the Fourth Circuit has held:

                  We note at the outset that when an amendment alters, even “significantly
          alters,” the original statutory language, this does “not necessarily” indicate that
          the amendment institutes a change in the law. Piamba Cortes v. American
          Airlines, Inc., 177 F.3d 1272, 1283 (11th Cir.1999) (internal quotation marks and
          citation omitted); accord Wesson v. United States, 48 F.3d 894, 901 (5th
          Cir.1995) (noting that “an amendment to a statute does not necessarily indicate
          that the previous version was the opposite of the amended version”). Certainly,
          Congress may amend a statute to establish new law, but it also may enact an
          amendment “to clarify existing law, to correct a misinterpretation, or to overrule
          wrongly decided cases.” United States v. Sepulveda, 115 F.3d 882, 885 n. 5 (11th
          Cir.1997) (internal quotation marks and citation omitted). As we have explained,
          a “change[ ] in statutory language need not ipso facto constitute a change in
          meaning or effect. Statutes may be passed purely to make what was intended all
          along even more unmistakably clear.” United States v. Montgomery County, 761
          F.2d 998, 1003 (4th Cir.1985).

                  In determining whether an amendment clarifies or changes an existing
          law, a court, of course, looks to statements of intent made by the legislature that
          enacted the amendment. See, e.g., Piamba Cortes, 177 F.3d at 1284 (“[C]ourts
          may rely upon a declaration by the enacting body that its intent is to clarify [a]
          prior enactment.”); Liquilux, 979 F.2d at 890 (using the “legislature’s expression
          of what it understood itself to be doing” to determine whether an amendment is a
          clarification). . . .

   Brown v. Thompson, 374 F.3d 253, 259 (4th Cir. 2004) (emphases added). Accord, e.g., Whiting

   v. The Johns Hopkins Hosp., 416 Fed. Appx. 312, at *2 (4th Cir. 2011); Levy v. Sterling Holding

   Co., LLC, 544 F.3d 493, 506-07 (3d Cir. 2008) (“we do not take the fact that an amendment

   conflicts with a judicial interpretation of the pre-amendment law to mean that the amendment is

   a substantive change and not just a clarification. As we explained . . ., ‘one could posit that quite

   the opposite was the case—that the new language was fashioned to clarify the ambiguity made

   apparent by the caselaw.’” (citation omitted)); First Nat. Bank of Chicago v. Standard Bank &


                                                     8
Case 1:13-cv-00151-JPB-JPM Document 643 Filed 10/18/18 Page 9 of 19 PageID #: 19050



   Trust, 172 F.3d 472, 478-80 (7th Cir. 1999) (“This is so because a clarification of an unsettled or

   confusing area of the law ‘does not change the law, but restates what the law . . . is and has

   always been:       “it is no more retroactive in its operation than is a judicial determination

   construing and applying a statute to a case in hand.”’” (citations omitted)); In re S.B., 32 Cal.4th

   1287, 1296, 90 P.3d 746, 751, 13 Cal. Rptr.3d 786, 792 (2004) (“Application of a statute that

   clarifies existing law is not retrospective, because the true meaning of the statute has not

   changed.”); Carpenter v. Butler, 32 Wash.2d 371, 379, 201 P.2d 704, 709 (1949) (“when the

   legislature acts to construe an ambiguity in a preexisting statute, it is not legislating

   retroactively”).

          As more fully explained by the Eleventh Circuit in Piamba Cortes v. American Airlines,

   Inc., 177 F.3d 1272 (11th Cir.1999),

          As we explain, if the amendment clarifies prior law rather than changing it, no
          concerns about retroactive application arise and the amendment is applied to the
          present proceeding as an accurate restatement of prior law.

                  At first, it seems intuitively appealing to conclude that, because the new
          language significantly alters the text of the original Convention, the original
          Convention’s language may be presumed to have meant the opposite. . . . This
          intuition runs contrary to our precedent, however, which holds that an amendment
          containing new language may be intended “to clarify existing law, to correct a
          misinterpretation, or to overrule wrongly decided cases. Thus, an amendment ...
          does not necessarily indicate that the unamended statute meant the opposite” of
          the language contained in the amendment. United States v. Sepulveda, 115 F.3d
          882, 885 n. 5 (11th Cir.1997).

                 Moreover, concerns about retroactive application are not implicated when
          an amendment that takes effect after the initiation of a lawsuit is deemed to clarify
          relevant law rather than effect a substantive change in the law. See Beverly
          Community Hosp. Ass’n v. Belshe, 132 F.3d 1259, 1265 (9th Cir.1997), cert.
          denied, 525 U.S. 928, 119 S.Ct. 334, 142 L.Ed.2d 276 (1998); Liquilux Gas Corp.
          v. Martin Gas Sales, 979 F.2d 887, 890 (1st Cir.1992); Boddie v. American
          Broadcasting Cos., 881 F.2d 267, 269 (6th Cir.1989); cf. Tsui Yuan Tseng, 525
          U.S. at ––––, 119 S.Ct. at 667–68 . . . In effect, the court applies the law as set
          forth in the amendment to the present proceeding because the amendment
          accurately restates the prior law. See Liquilux, 979 F.2d at 890 (“Clarification,

                                                    9
Case 1:13-cv-00151-JPB-JPM Document 643 Filed 10/18/18 Page 10 of 19 PageID #:
                                   19051


        effective ab initio, is a well recognized principle.”).

                Several factors are relevant when determining if an amendment clarifies,
        rather than effects a substantive change to, prior law. A significant factor is
        whether a conflict or ambiguity existed with respect to the interpretation of the
        relevant provision when the amendment was enacted. If such an ambiguity
        existed, courts view this as an indication that a subsequent amendment is intended
        to clarify, rather than change, the existing law. See Liquilux, 979 F.2d at 890.
        Second, courts may rely upon a declaration by the enacting body that its intent is
        to clarify the prior enactment. See id. Courts should examine such declarations
        carefully, however, especially if the declarations are found in the amendment’s
        legislative history rather than the text of the amendment itself. See Consumer
        Prod. Safety Comm’n v. GTE Sylvania, Inc., 447 U.S. 102, 118 n. 13, 100 S.Ct.
        2051, 2061 n. 13, 64 L.Ed.2d 766 (1980). As a general rule, “[a] mere statement
        in a conference report of [subsequent] legislation as to what the Committee
        believes an earlier statute meant is obviously less weighty” than a statement in the
        amendment itself. Id.; see also Pennsylvania Med. Soc’y v. Snider, 29 F.3d 886,
        900 (3d Cir.1994) . . . . Declarations in the subsequent legislative history
        nonetheless may be relevant to this analysis, especially if the legislative history is
        consistent with a reasonable interpretation of the prior enactment and its
        legislative history. See Sykes v. Columbus & Greenville Ry., 117 F.3d 287, 293–
        94 (5th Cir.1997) . . . .

 Piamba Cortes v. American Airlines, Inc., 177 F.3d at 1283-84 (emphases added).

        The court in Leshinsky v. Telvent GIT, S.A., 873 F. Supp.2d 582 (S.D.N.Y. 2012)

 acknowledged:

                Notwithstanding th[e] presumption [against retroactive legislation],
        several Courts of Appeals have held that when an amendment merely clarifies
        existing law, rather than effecting a substantive change to the law, then
        retroactivity concerns do not come into play. See Levy v. Sterling Holding Co.,
        LLC, 544 F.3d 493, 506–08 (3d Cir.2008) (citing decisions “finding retroactivity
        to be a non-issue with respect to new laws that clarify existing law”); Cookeville
        Reg’l Med. Ctr. v. Leavitt, 531 F.3d 844, 849 (D.C.Cir.2008) (finding “no
        problem of retroactivity” where new statute “did not retroactively alter settled
        law,” but “simply clarified an ambiguity in the existing legislation”); Brown v.
        Thompson, 374 F.3d 253, 259 (4th Cir. 2004); ABKCO Music, Inc. v. LaVere, 217
        F.3d 684, 689 (9th Cir.2000) (“Normally, when an amendment is deemed
        clarifying rather than substantive, it is applied retroactively.” (quotation marks
        and citation omitted)); Piamba Cortes v. Am. Airlines, Inc., 177 F.3d 1272, 1283
        (11th Cir.1999) (“[C]oncerns about retroactive application are not implicated
        when an amendment ... is deemed to clarify relevant law rather than effect a
        substantive change in the law.”); Pope v. Shalala, 998 F.2d 473, 483 (7th
        Cir.1993) (“A rule simply clarifying an unsettled or confusing area of the law ...

                                                  10
Case 1:13-cv-00151-JPB-JPM Document 643 Filed 10/18/18 Page 11 of 19 PageID #:
                                   19052


        does not change the law, but restates what the law according to the agency is and
        has always been: ‘It is no more retroactive in its operation than is a judicial
        determination construing and applying a statute to a case in hand.’ ” (quoting
        Manhattan Gen. Equip. Co. v. Comm’r, 297 U.S. 129, 135, 56 S.Ct. 397, 80 L.Ed.
        528 (1936))), overruled on other grounds by Johnson v. Apfel, 189 F.3d 561, 563
        (7th Cir.1999). “In effect, the court applies the law as set forth in the amendment
        to the present proceeding because the amendment accurately restates the prior
        law.” Piamba Cortes, 177 F.3d at 1284.

                As these decisions have recognized, “there is no bright-line test” for
        determining whether an amendment clarifies existing law. Levy, 544 F.3d at 506
        (citation omitted). But the decisions point to several factors for a court to
        consider: (1) whether the enacting body declared that it was clarifying a prior
        enactment; (2) whether a conflict or ambiguity existed prior to the amendment;
        and (3) whether the amendment is consistent with a reasonable interpretation of
        the prior enactment and its legislative history. Middleton v. City of Chicago, 578
        F.3d 655, 663–65 (7th Cir.2009); cf. Levy, 544 F.3d at 507 . . . . The fact that “an
        amendment alters, even ‘significantly alters,’ the original statutory language, ...
        does ‘not necessarily’ indicate that the amendment institutes a change in the law.”
        Brown, 374 F.3d at 259 (quoting Piamba Cortes, 177 F.3d at 1283). Rather, the
        Court will apply the relevant factors to determine whether Congress merely
        “ma[de] what was intended all along even more unmistakably clear.” Id. (citation
        omitted).
 Leshinsky v. Telvent GIT, S.A., 873 F. Supp.2d at 590-91 (emphases added; footnotes omitted).

        While the express language of W.Va. Code § 22-6-8(e), as amended by Senate Bill 360,

 does not state that it is clarifying existing law in light of Leggett 1 and Leggett 2 or overruling

 Leggett 2, the fact that this was the intention of the Legislature is supported by the following

 factors: (1) the inconsistent rulings reached in Leggett 1 and Leggett 2 in 2016 and 2017; (2) the

 express invitations in Leggett 2 for the Legislature to clarify its intention in such regard; (3) the

 introduction of Senate Bill 360 in the very next regular legislative session; (4) the Note contained

 in Senate Bill 360 that “[t]he purpose of this bill is to clarify the royalty owed to a royalty owner

 in an oil and gas lease”; and (5) statements made to such effect in the legislative discussions of

 Senate Bill 360. These factors when considered together are more than sufficient to demonstrate

 that it was the intent of the Legislature in adopting Senate Bill 360 to clarify existing law, correct

 a misunderstanding of the law, and/or overrule a wrongly decided case. Accordingly, such

                                                  11
Case 1:13-cv-00151-JPB-JPM Document 643 Filed 10/18/18 Page 12 of 19 PageID #:
                                   19053


 amended law should be applied to this case because the general prohibition against retroactive

 application of statutes does not apply to such an amendment.

               Contract Clauses Are Not Violated by Statute Or Its Amendment

         Because applying the statutory amendment does not violate the general prohibition

 against retroactive application of statutes for those reasons discussed above, it is not necessary to

 discuss the Contract Clauses. However, to the extent that Defendant insists that such amendment

 substantially impairs existing contract rights, Plaintiffs note that the protections afforded by the

 Contract Clauses of the United States Constitution, Article I, § 10, and West Virginia

 Constitution, Article III, § 4, are not absolute but may be overridden by a compelling public

 policy. See Syl. Pt. 3, Shell v. Metropolitan Life Ins. Co., 380 S.E.2d 183 (W.Va. 1989)

 (“Although the language of the Contract Clause is facially absolute, its prohibition must be

 accommodated to the inherent police power of the State to safeguard the vital interests of its

 people.”). The West Virginia Supreme Court of Appeals has held:

                In determining whether a Contract Clause violation has occurred, a three-
        step test is utilized. The initial inquiry is whether the statute has substantially
        impaired the contractual rights of the parties. If a substantial impairment is
        shown, the second step of the test is to determine whether there is a significant
        and legitimate public purpose behind the legislation. Finally, if a legitimate
        public purpose is demonstrated, the court must determine whether the adjustment
        of the rights and responsibilities of contracting parties is based upon reasonable
        conditions and is of a character appropriate to the public purpose justifying the
        legislation’s adoption.

 Syl. Pt. 4, Shell v. Metropolitan Life Ins. Co., id. See also Energy Reserves Group, Inc. v.

 Kansas Power and Light Co., 459 U.S. 400, 410-12 (1983) (applying the same analysis to

 protection afforded by Contract Clause in United States Constitution).

        The importance of honoring contracts is the goal of protecting the reasonable

 expectations of the parties.    Legislation which prevents a party from obtaining unintended



                                                  12
Case 1:13-cv-00151-JPB-JPM Document 643 Filed 10/18/18 Page 13 of 19 PageID #:
                                   19054


 windfall profits and limits a party to gains it reasonably expected from an existing contract does

 not necessarily constitute a substantial impairment of the contract. Energy Reserves Group, 459

 U.S. at 411 (“state regulation that restricts a party to gains it reasonably expected from the

 contract does not necessarily constitute a substantial impairment”; upholding regulation of the

 price of natural gas sold at the wellhead); Shell, 380 S.E.2d at 188 (same, quoting Energy

 Reserves Group). Accord Exxon Corp. v. Eagerton, 462 U.S. 176, 190 (1983) (upholding

 regulations exempting royalty owners from natural gas severance tax increase and prohibiting

 producers from passing increase to consumers; explaining that statute does not violate the

 Contracts Clause “simply because it has the effect of restricting, or even barring altogether, the

 performance of duties created by contracts entered into prior to its enactment.” ); United States

 Trust Co. v. New Jersey, 431 U.S. 1, 31 (1977); City of El Paso v. Simmons, 379 U.S. 497, 515

 (1965) (“Laws which restrict a party to those gains reasonably to be expected from the contract

 are not subject to attack under the Contract Clause, notwithstanding that they technically alter an

 obligation of a contract.”); Hudson Co. v. McCarter, 209 U.S. 349, 357 (1908) (Holmes, J.).

         Additionally, “[i]n determining the extent of the impairment, [courts] are to consider

 whether the industry the complaining party has entered has been regulated in the past.” Energy

 Reserves Group, 459 U.S. at 411. Accord Syl. Pt. 5, Shell, supra. “’In areas where there is

 regulation and the possibility of future regulation exists, state action affecting private contracts is

 less likely to be found violative of the contracts clause.’” Shell, 380 S.E.2d at 189 (citations

 omitted). Certainly, the oil and gas industry is one which has been and continues to be heavily

 regulated. 3



 3
   For reasons fully explained in Estate of Tawney v. Columbia Natural Resources, LLC, 2006 WL
 6056969 at *__, Slip Op. at pp. 16-22 (W.Va.Cir.Ct. Roane Cnty. Aug. 4, 2006) (Evans, J.), and prior
 memoranda filed by the Plaintiffs herein and upon certification to the West Virginia Supreme Court of

                                                   13
Case 1:13-cv-00151-JPB-JPM Document 643 Filed 10/18/18 Page 14 of 19 PageID #:
                                   19055


          “To suggest that preventing lessees and their successors from obtaining unexpected and

 unintended windfall profits is a substantial impairment of their rights, is to elevate form over

 substance and inequity over justice—results which the law should never countenance.” Estate of

 Tawney v. Columbia Natural Resources, LLC, 2006 WL 6056969 at *__, Slip Op. 21.

 Moreover, any impairment is also not “substantial” because W.Va.Code § 22-6-8(e) does not

 abolish EQT Production’s right to recover and market gas; rather, it merely modifies how

 royalties on the leases would be paid. City of Charleston v. Public Service Com’n of West

 Virginia, 57 F.3d 385, 393 (4th Cir. 1995) (“’a reasonable modification of statutes governing

 contract remedies is much less likely to upset expectations than a law adjusting the express terms

 of an agreement.’”; also noting that in determining the parties’ reliance courts focus on whether

 the abridged right was “’the central undertaking’” or “’primary consideration’” of the parties

 (quoting United States Trust, 431 U.S. at 19 n. 17; City of El Paso, 379 U.S. at 514)). Indeed,

 the contract provisions allegedly impaired by W.Va.Code § 22-6-8 were not essential to the

 original leases at the time of their execution, because the central undertaking of the parties was

 the production of oil—not natural gas. Id.

        As to the present amendment, Defendant also cannot assert that it had any reasonable

 expectations based upon the Court’s holding in Leggett 2, supra, concerning the leases and

 related conduct at issue in this lawsuit. All of the leases at issue in this case were converted from

 flat-rate leases to 1/8 royalty leases based upon volume many years before the Leggett 2 decision

 was entered.    Defendant also cannot reasonably contend that the parties had reasonable

 expectations that the lessees could deduct post-production expenses from the lessors’ royalty

 based solely upon the language of the statute prior to the amendment effective on May 31, 2018.


 Appeals, the enactment of the West Virginia Flat-Rate Statute in 1982 did not violate the Contract
 Clauses of the United States and West Virginia Constitutions.

                                                  14
Case 1:13-cv-00151-JPB-JPM Document 643 Filed 10/18/18 Page 15 of 19 PageID #:
                                   19056


        In determining the propriety of its conduct at issue in this lawsuit, the only decision from

 the West Virginia Supreme Court of Appeals which the Defendant had as to offer guidance as to

 what “at the wellhead” language meant in connection with whether it permitted the deduction of

 post-production expenses was Tawney v. Columbia Natural Resources, L.L.C., 219 W. Va. 266,

 633 S.E.2d 22 (2006). While Defendant may attempt to argue that it construed the nearly

 identical language in the statute differently from that in privately negotiated leases due to

 different canons of construction, certainly, at least prior to the Leggett 2 decision, it would have

 behooved any reasonable lessee to heed and respect the holdings of the Court in Tawney.

        Indeed, Judge Stamp noted in his Order discussing the need for certification that the “at

 the wellhead” language in the statute was just as ambiguous as the similar language at issue in

 Tawney. (ECF Doc. No. 174, at p. 28). Moreover, the Court also explained:

        Further, the 1906 lease and amendment agreements at issue do not indicate an
        intent contrary to the general rule. Here, the 1906 lease and amendment
        agreements do not allocate the expenses, or indicate how any deductions should
        be calculated. Indeed, the 1906 lease even appears to state that the lessors
        should receive the royalty in “full equal one-eighth (1/8) part or share of the
        same, delivered free of charge.” ECF No. 152 Ex. A (emphasis added).

 (ECF Doc. No. 174, at p. 28).

        Based upon all of the above, Defendant cannot reasonably argue that the amendment to

 W.Va.Code § 22-6-8(e), effective on May 31, 2018, substantially impaired their reasonable

 expectations concerning any existing leases at issue in this lawsuit. Moreover, to the extent that

 any substantial impairment occurred, there is a significant and legitimate public purpose behind

 W.Va.Code § 22-6-8, and the adjustment of the rights and responsibilities of contracting parties

 found therein is based upon reasonable conditions and is of a character appropriate to the public

 purpose justifying the legislation’s adoption. Syl. Pt. 4, Shell v. Metropolitan Life Ins. Co.,

 supra; Energy Reserves Group, Inc. v. Kansas Power and Light Co., 459 U.S. at 410-12.

                                                 15
Case 1:13-cv-00151-JPB-JPM Document 643 Filed 10/18/18 Page 16 of 19 PageID #:
                                   19057


        The public policy set forth in W.Va.Code § 22-6-8 demonstrates a significant and

 legitimate public purpose and was clearly designed to address and eradicate unintended and

 unfair windfall profits. W.Va.Code § 22-6-8(a)(2). Additionally, in this regard, the Legislature

 has noted in W.Va. Code § 22-6-8(a)(4) its intent that its public policy be applied to the fullest

 extent constitutionally permitted by the Contract Clauses. Obviously, a need to mention the

 Contract Clauses only arises when a retroactive application to existing contracts is sought if

 constitutionally permissible thereunder. Section 22-6-8 4 provides, in pertinent part:

                (a) The Legislature hereby finds and declares:

                (1) That a significant portion of the oil and gas underlying this state is subject to
        development pursuant to leases or other continuing contractual agreements wherein the
        owners of such oil and gas are paid upon a royalty or rental basis known in the industry
        as the annual flat well royalty basis, in which the royalty is based solely on the existence
        of a producing well, and thus is not inherently related to the volume of the oil and gas
        produced or marketed;

               (2) That continued exploitation of the natural resources of this state in
        exchange for such wholly inadequate compensation is unfair, oppressive, works an
        unjust hardship on the owners of the oil and gas in place, and unreasonably
        deprives the economy of the state of West Virginia of the just benefit of the natural
        wealth of this state;

               (3) That a great portion, if not all, of such leases or other continuing contracts
        based upon or calling for an annual flat well royalty, have been in existence for a great
        many years and were entered into at a time when the techniques by which oil and
        gas are currently extracted, produced or marketed, were not known or
        contemplated by the parties, nor was it contemplated by the parties that oil and gas
        would be recovered or extracted or produced or marketed from the depths and
        horizons currently being developed by the well operators;

               (4) That while being fully cognizant that the provisions of section 10, article I
        of the United States Constitution and of section 4, article III of the Constitution of
        West Virginia, proscribe the enactment of any law impairing the obligation of a

 4
  The Act was initially codified in 1982 at W.Va. Code, § 22-4-1, and later re-codified at § 22-6-8. See
 McGinnis v. Cayton, 173 W.Va 102, 117 & 118 & n. 27, 312 S.E.2d 765, 781 & n. 27 (1984)
 (Harshbarger, J., concurring).


                                                   16
Case 1:13-cv-00151-JPB-JPM Document 643 Filed 10/18/18 Page 17 of 19 PageID #:
                                   19058


        contract, the Legislature further finds that it is a valid exercise of the police powers
        of this state and in the interest of the state of West Virginia and in furtherance of
        the welfare of its citizens, to discourage as far as constitutionality possible the
        production and marketing of oil and gas located in this state under the type of leases
        or other continuing contracts described above.

                (b) In the light of the foregoing findings, the Legislature hereby declares that
        it is the policy of this state to the extent possible, to prevent the extraction,
        production or marketing of oil or gas under a lease or leases or other continuing
        contract or contracts providing a flat well royalty or any similar provisions for
        compensation to the owner of the oil and gas in place, which is not inherently related
        to the volume of the oil or gas produced or marketed, and toward these ends, the
        Legislature further declares that it is the obligation of this state to prohibit the issuance of
        any permit required by it for the development of oil and gas where the right to develop,
        extract, produce or market the same is based upon such leases or other continuing
        contractual agreements.

                                                       ***

 (Emphases added).

        Lastly, Plaintiffs recognize that Judge Stamp of this Court has reached a contrary result in

 Fout, et al. v. EQT Production Company, Civil Action No. 1:15CV68, Memorandum Opinion

 and Order Regarding Defendant’s Motions in Limine (ECF Doc. No. 158), at pp. 18-20.

 However, Plaintiffs respectfully submit that Judge Stamp’s holding was incorrect due to the Fout

 Plaintiffs’ failure to make the appropriate arguments and cite the relevant authority to the Court.

 See ECF Doc. No. 151 – Plaintiffs’ Supplemental Brief and Response to Defendant’s Motion in

 Limine Regarding Issues for Litigation Set Forth in Paragraph VIII of the Joint Pre-Trial Order.

                                             Conclusion

        For all of the foregoing reasons, Plaintiffs respectfully request that Your Honorable Court

 grant their motion in limine to prohibit Defendants from relying upon Leggett v. EQT Production

 Co., 239 W.Va. 264, 274-76, 800 S.E.2d 850, 860-62 (2017) (Leggett 2), as opposed to W.Va.

 Code § 22-6-8(e), as amended by Senate Bill 360 which became effective on May 31, 2018.



                                                  17
Case 1:13-cv-00151-JPB-JPM Document 643 Filed 10/18/18 Page 18 of 19 PageID #:
                                   19059


                                              THE KAY COMPANY, LLC, WILLIAM
                                              CATHER, Trustee of Diana Goff Cather
                                              Trusts, and JAMES E. HAMRIC III, and all
                                              other persons and entities similarly situated,

                                              By Counsel




 /s/ Marvin W. Masters
 West Virginia State Bar No. 2359
 Richard A. Monahan
 West Virginia State Bar No. 6489
 April D. Ferrebee
 West Virginia State Bar No. 8034
 The Masters Law Firm lc
 181 Summers Street
 Charleston, West Virginia 25301

 Michael W. Carey
 West Virginia State Bar No. 635
 Carey, Scott, Douglas & Kessler, PLLC
 707 Virginia Street East, Suite 901
 Charleston, West Virginia 25301

 Counsel for Plaintiffs
 F:\5\903\mol002.docx




                                         18
Case 1:13-cv-00151-JPB-JPM Document 643 Filed 10/18/18 Page 19 of 19 PageID #:
                                   19060


                               CERTIFICATE OF SERVICE

         I, Marvin W. Masters, hereby certify that on October 18, 2018, I electronically filed
 "Plaintiffs’ Motion in Limine to Prohibit Defendants From Relying Upon Leggett 2 as Opposed
 to W.Va. Code § 22-6-8(e), as Amended by Senate Bill 360 " with the Clerk of the Court using
 the CM/ECF system, which will send notification of such filing to the following CM/ECF
 participants:

         David K. Hendrickson
         Carl L. Fletcher, Jr.
         Hendrickson & Long PLLC
         214 Capitol Street
         Post Office Box 11070
         Charleston, West Virginia 25339
         daveh@handl.com
         cfletcher@handl.com
         Counsel for Defendants

                                                   /s/ Marvin W. Masters
                                                   West Virginia State Bar No. 2359
                                                   The Masters Law Firm lc
                                                   181 Summers Street
                                                   Charleston, West Virginia 25301
                                                   mwm@themasterslawfirm.com




                                              19
